Citation Nr: 1422279	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.  

2.  Entitlement to a disability rating in excess of 10 percent for lumbar disc disease.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of December 2008 of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file.

In June 2012, the Board remanded the Veteran's claim for further development.  Specifically, the Board instructed that VA attempt to obtain any outstanding private treatment records, and that the Veteran be scheduled for a new examination.  As each ordered step has been completed, the Board finds substantial compliance with its remand instructions, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Over the course of the appeal period, the Veteran has been diagnosed as suffering from radiculopathy to the bilateral lower extremities resulting from his service-connected low back disability.  

2.  The Veteran's lumbar spine disability has not resulted in flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, an abnormal gait or abnormal spinal contour, or in incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for a disability rating in excess of 10 percent for lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5236-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

First, with respect to the claim for service connection for radiculopathy, the Veteran has not explicitly sought service connection for this issue; instead, the Board has inferred it based on the evidence of record.  As the Board is granting this claim, no discussion of VA's duty to notify and assist is necessary.

With regard to the Veteran's increased rating claim, a September 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  At his August 2011 Travel Board hearing, the Veteran denied receiving treatment from the VA, and he stated that he has not applied for Social Security Disability benefits.  VA examinations were conducted in September 2008 and March 2012.  In his March 2010 substantive appeal and at his August 2011 hearing, the Veteran criticized the September 2008 examination, stating that as he was taking painkillers, the examiner would not have noticed any pain that he may have been in at the examination.  Despite the concerns of the Veteran, both examinations are adequate for rating purposes.  Indeed, despite the Veteran's concerns, the examiner from the September 2008 examination did note the areas in which the Veteran suffered from pain.  The examiner also noted the Veteran's subjective complaints.  As both examinations contain sufficient information for the Board to decide the claim, they are considered adequate.   

The Veteran testified at a Travel Board hearing regarding his increased rating claim in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim for an increased rating.  However, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating/service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claims.  The Veteran also described both his treatment history and his symptoms since service.  The Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Entitlement to Service Connection

Service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  The Diagnostic Code covering the Veteran's service-connected lumbar disc disease also specifies that associated neurological abnormalities are to be evaluated separately under their own Diagnostic Code.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 1.  

Over the course of the appeal period, the Veteran has complained of pain radiating into each of his lower extremities.  At his September 2008 VA examination, the Veteran complained of suffering from pain that radiated down from his back into his left thigh and groin area.  At his March 2012 VA examination, the Veteran complained of pain radiating to his right buttock.  His private treatment records from Riverside Spine reflect similar complaints; these at times diagnose him as suffering from radiculopathy or sciatic neuropathy.

Though neither of the VA examiners diagnosed the Veteran as suffering from a particular disability with regard to his reports of radiating pain, his private treatment records nevertheless show diagnoses of and treatment for this pain; he thus satisfies the current disability criterion of the service connection framework.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  These private treatment records also establish that his radiculopathy is secondary to his service-connected lumbar disc disease.  Service connection for radiculopathy of the bilateral lower extremities is therefore warranted.  





III.  Increased Rating Claim

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran is currently evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243, covering intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  Id. 

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran's lumbar disc disease may also be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under that Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran underwent a VA examination in September 2008.  He reported suffering from chronic back pain, decreased motion in his back, stiffness, and spasms.  The Veteran reported that his pain radiated from his lower back into his left posterior thigh.  The Veteran denied using assistive devices to walk, denied any history of hospitalization or surgery, and denied suffering from other neurological symptoms, including bowel or bladder impairment.  The Veteran stated that he did not have any incapacitating episodes as a result of his low back disability.  

Upon examination, the examiner found evidence of guarding and pain with motion, but no spasm, atrophy, tenderness or weakness.  The Veteran's symptoms were not severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's posture and head position were normal, and he had a normal gait.  There was no evidence of abnormal spinal curvature.  He had full strength in all extremities, and his sensory and reflex examinations were normal.  There was no evidence of ankylosis.  

Range of motion revealed flexion of 75 degrees with pain beginning at 70, extension of 15 degrees with pain at 10, right lateral flexion and right lateral rotation of 30 degrees each way with no pain, and left lateral flexion and lateral rotation of 25 degrees each way with pain beginning at 20 degrees.  Repetitive motion revealed pain with all movements (except right lateral flexion and rotation), but no loss of range of motion with any movement.  

The examiner diagnosed the Veteran as suffering from degenerative disc disease of the lumbar spine.  

Records of the Veteran's treatment at Riverside Spine from October 2008 - September 2011 show that he received periodic injections to treat his back pain and radiculopathy.  These records contain similar complaints of back pain as recorded in the Veteran's VA examinations.  They do not, however, contain much information pertinent to the establishing of the correct disability rating under the applicable Diagnostic Codes.  Only an October 2008 record contained information useful for rating the Veteran.  That record noted that the Veteran had an adequate range of motion in his lumbar spine with no pain on hyperextension.  Muscle strength showed no spasticity or atrophy, and there was no evidence of myofascial pain.  The Veteran's nerves were intact, and his strength, reflexes, and sensation were normal.  These records did, without fail, note that the Veteran's gait was normal.  

At his August 2011 hearing, the Veteran stated that he suffers from pain in his back each day that radiated into his legs.  He stated that he does not receive treatment at the VA, and that he has not applied for Social Security disability benefits.  The Veteran stated that he sees his private doctors once a month, and receives monthly injections for his back pain.  

At his March 2012 VA examination, the Veteran again complained of back pain and stated that his pain radiated into his right buttock.  He denied any surgical intervention for his low back disability.  

Upon examination, the examiner found no evidence of pain, tenderness, guarding, or muscle spasm.  The Veteran had strength of 5/5 for all extremity movements, and reflexes of 2+ at all extremities.  The Veteran's sensory examination was normal, and his straight leg test was negative.  The Veteran reported constant pain in his right lower extremity, but denied all other neurological abnormalities.  The Veteran reported no incapacitating episodes, and denied using assistive devices.  

Range of motion testing revealed flexion of 70 degrees, extension of 30 degrees, right and left lateral flexion of 30 degrees each way, and right and left lateral rotation of 30 degrees each way.  The examiner found no evidence of painful motion.  Repetitive use resulted in no evidence of additional limitation of motion.  The examiner reported that the Veteran had functional loss with repetitive motion, namely less movement than normal.  However, the examiner also indicated that the Veteran displayed poor effort during his examination that was out of proportion to the objective findings.  

The examiner diagnosed the Veteran as suffering from lumbosacral spondylosis without myelopathy and degeneration of lumbar intervertebral discs.  



Analysis

In order to warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.
38 C.F.R. § 4.71a, DCs 5235-5242.

Neither VA examination nor the Veteran's private treatment records show that his symptoms meet the criteria described by the 20 percent rating.  Each examination showed that the Veteran had forward flexion of at least 70 degrees.  His combined range of motion at the September 2008 examination was 180 degrees, and at the March 2012 VA examination was 220 degrees.  None of the evidence showed that the Veteran has muscle spasms or guarding resulting in an abnormal gait or abnormal spinal contour.  

There is also no evidence that the Veteran's symptoms would qualify him for a rating in excess of 20 percent under the General Rating Formula; his flexion was never 30 degrees or less, and he has never been found to suffer from ankylosis in his spine.  

An increased rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there is no evidence to show that the Veteran has ever suffered from incapacitating episodes.  The Veteran denied suffering from such episodes at his VA examinations, and he denied suffering from such episodes at his August 2011 hearing.  His private treatment records are also devoid of any reference to bed rest.  Absent any evidence of incapacitating episodes, an increased rating under this formula is not warranted.

An increased rating based on the DeLuca criteria is also not necessary.  In determining the Veteran's range of motion, the Board has already applied the point at which pain began rather than the end point of the Veteran's motion.  Further, though each examiner found that the Veteran had pain with repetitive motion, neither examiner found that the Veteran lost any motion with repetitive use.  Absent any evidence of functional loss, an increased rating based on the DeLuca criteria is not warranted.   

With regard to extraschedular consideration, the evidence shows that the Veteran's service-connected lumbar disc disease results in pain and a decreased range of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  Further, the Board has granted service connection for the radiculopathy found to be secondary to the Veteran's service-connected back disability.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an increased rating for lumbar disc disease; there is no doubt to be resolved; and an increased rating for lumbar disc disease is not warranted.


ORDER

Entitlement to service connection for radiculopathy of the bilateral lower extremities is granted.

Entitlement to a disability rating in excess of 10 percent for lumbar disc disease is denied.  


REMAND

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has not explicitly sought a TDIU; instead, this claim is raised by the record.  At his September 2008 VA examination, the Veteran stated that he left a job as a salesman as a result of his back disability.  Incongruently, at his March 2012 VA examination, the Veteran stated that he has not worked at all since his retirement due to his back disability.  Regardless of whether the Veteran has or has not worked since his retirement from active duty, the issue of entitlement to a TDIU has been raised by the record.

There is not, however sufficient information to decide this claim.  Though the examiner from the March 2012 examination commented on the Veteran's employability with regard to his back disability, there is no evidence that addresses all of the Veteran's service-connected disabilities.  A remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how a TDIU is substantiated, as well as his and VA's respective duties for obtaining evidence.  

2.  Schedule the Veteran for a VA examination for his TDIU claim by an appropriate professional. The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner must identify each impairment or symptom found as a result of the service-connected disabilities (including sleep apnea, lumbar disc disease, radiculopathy of the bilateral lower extremities, prostatitis, residuals of a fractured right second finger, and headaches) and state the occupational impact that each impairment or symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment. Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3. Then, readjudicate the appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


